Citation Nr: 0029058	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  98-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles 
tendonitis.

2.  Entitlement to service connection for left elbow lateral 
epicondylitis.

3.  Entitlement to an increased rating for right elbow 
lateral epicondylitis, currently rated as noncompensable, on 
appeal from the initial grant of service connection.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1992 to January 
1997.

These matters arise before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama. 

The issue concerning entitlement to an increased rating for 
right elbow lateral epicondylitis will be addressed in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  The claim of service connection for left Achilles 
tendonitis is plausible.

2.  The claim of service connection right Achilles tendonitis 
is plausible.

3.  The claim of service connection for left elbow lateral 
epicondylitis is plausible.


CONCLUSIONS OF LAW

1.  The claim of service connection for left Achilles 
tendonitis is well grounded.  38 U.S.C.A. § 5017(a) (West 
1991).

2.  The claim of service connection for right Achilles 
tendonitis is well grounded.  38 U.S.C.A. § 5017(a) (West 
1991).

3.  The claim of service connection for left elbow lateral 
epicondylitis is well-grounded.  38 U.S.C.A. § 5017(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.303(a) (1999).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).

The threshold question that must be answered in this case, 
however, is whether the appellant has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The appellant must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that an appellant had a chronic condition either in service 
or during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

Bilateral Achilles Tendonitis

The service medical records show that the veteran was seen in 
August 1996 for right Achilles tendon strain; heel lifts were 
prescribed at that time.  A consultation sheet, also dated in 
August 1996, shows that the veteran had right calf 
sprain/Achilles tendonitis.  A health record dated in 
September 1996 indicates a diagnosis of suspected Achilles 
tendonitis.  The December 1996 separation examination shows 
that bilateral calf tenderness was noted.  A history of 
chronic right foot pain was also documented.  Achilles 
tendonitis was not diagnosed.  Additionally, numerous other 
service medical records indicate that the veteran was treated 
for bilateral foot and ankle complaints.

Review of the postservice medical evidence of record reflects 
that a December 1997 private medical record shows that the 
veteran was treated for an acute left ankle injury.  The 
veteran gave a history of Achilles tendonitis.  The diagnosis 
was partial tear of the "FHL" (flexor hallucis longus).  
The examiner also indicated that the veteran may have a 
prodromal symptom with her "'Achilles tendonitis,'" which 
may have actually been FHL tendonitis, which caused her to be 
more susceptible to her current partial tear.  The veteran 
was provided a short leg weightbearing cast.  Another private 
medical record, dated later in December 1997 shows a 
diagnosis of right Achilles tendonitis.  The veteran was 
provided a boot for her right foot.  

The report of a VA orthopedic examination conducted in August 
1998 shows that the veteran provided a history of bilateral 
heel stress fractures in 1992 and that her foot was run over 
by a van, also in 1992.  The report notes that the veteran 
wore orthopedic shoes, but that she could not find them.  
Examination showed that the veteran walked well without an 
appliance and did not limp.  She complained of marked 
tenderness and pressure over the bilateral Achilles tendon.  
The diagnosis was alleged Achilles tendonitis with 
degenerative joint disease of the ankles with no loss of 
function due to pain.  

To summarize, the service medical records show that the 
veteran was treated for bilateral foot and ankle-related 
complaints.  Right Achilles tendon strain was diagnosed in 
August 1996, as was right calf sprain/Achilles tendonitis, 
also in August 1996.  Additionally, at the time of the 
separation examination she reported bilateral calf pain.  The 
postservice medical records dated in 1997 show that right 
Achilles tendonitis has been diagnosed.  The private 
physician indicated that the left Achilles tendonitis may 
have been left FHL tendonitis.  The recent VA examination in 
August 1998 did not specifically rule out the tendonitis.  

The Board finds that this evidence tends to show that the 
veteran may have chronic bilateral Achilles tendonitis.  
Accordingly, the claim is well grounded.


Left Elbow Lateral Epicondylitis

A review of the service medical records shows that in March 
1996 that the veteran complained of left elbow epicondylitis 
since October 1995 and that she was then experiencing 
radiating pain into her thumb and shoulder.  It was noted 
that a steroid shot had been prescribed.  An examination 
showed a bruise over the epicondyle, noted to be from an 
injection.  Tender forearm muscles with spasm was also noted.  
At the time of the December 1996 separation examination the 
veteran gave a history of left elbow pain and swelling, off 
and on.  The examination showed no abnormality of the left 
elbow.  

The report of VA General Medical examination, dated in 
February 1997, shows that the veteran complained intermittent 
left elbow pain.  Subjective complaints of pain on left elbow 
movement was diagnosed.  A VA X-ray report, dated later in 
February 1997, shows that normal findings were reported as 
concerning the veteran's bilateral elbows.  No signs of 
significant osseous, joint, or soft tissue abnormality was 
demonstrated.  

A June 1997 private medical treatment record shows that the 
veteran complained of bilateral elbow tenderness.  A 
diagnosis concerning the left elbow was not indicated.  

The report of VA orthopedic examination conducted in August 
1998 shows that the veteran gave a history of incurring left 
elbow tendonitis in October 1994 from overuse.  She added 
that she was given Cortisone shots for treatment at that 
time.  A left elbow disability was not diagnosed.  X-rays 
taken of the veteran's elbows in conjunction with the August 
1998 examination did not show that a bone or joint 
abnormality was manifested.  In August 1998 the veteran 
underwent a VA examination for fibromyalgia, multiple joints.  
At that time the trigger points included the elbows.  The 
diagnoses included alleged fibromyalgia of the elbows.

To summarize, the service medical records shows that the 
veteran complained of left elbow epicondylitis during her 
period of service which had been present for approximately 5 
months and required a steroid injection.  Additionally, at 
the time of the August 1998 VA examination she had left elbow 
complaints.  

The Board finds that this evidence tends to show that the 
veteran may have chronic left elbow epicondylitis which 
originated during service.  Accordingly, the claim is well 
grounded.


ORDER

The claims of service connection for bilateral Achilles 
tendonitis and left elbow lateral epicondylitis are well 
grounded, and, to this extent only the claims are granted.  


REMAND

Initially, the Board finds that the veteran's claim for 
entitlement to an increased rating for right elbow lateral 
epicondylitis is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, she has presented 
a claim that is plausible.  A claim that a disorder has 
become more severe is well grounded where the disorder was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  As previously discussed the claim of 
service connection for bilateral Achilles tendonitis and left 
elbow lateral epicondylitis are also well grounded

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran complained on both VA and private examinations 
following service of right elbow pain.  The RO has assigned a 
noncompensable, or zero percent rating for the veteran's 
service-connected right elbow lateral epicondylitis under 
Diagnostic Code 5022.  See 38 C.F.R. § 4.71a (1999).  It is 
also noted, in pertinent part, that under 38 C.F.R. § 4.71a 
diseases under diagnostic codes 5013 through 5024 are to be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis.  See also Diagnostic Code 5003.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1999) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (1999).  

The record also shows that service connection is in effect 
for fibromyalgia involving the elbows and for a right foot 
disability.

The Board also notes that in a recent decision the Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for her right elbow 
disability.  

2.  A VA examination should be conducted 
by an orthopedist to determine the nature 
and severity of the reported bilateral 
Achilles tendonitis and left elbow lateral 
epicondylitis and the current severity of 
the veteran's service-connected right 
elbow epicondylitis.  All indicated 
studies, including X-rays, should be 
performed, and all findings should be set 
forth in detail.  The claims file and a 
copy of this REMAND must be made available 
to the examiner prior to the requested 
examination.  It is requested that the 
examiner specify in the diagnosis whether 
the veteran has bilateral Achilles 
tendonitis and/or left elbow lateral 
epicondylitis.

The right elbow should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be asked 
to note the normal ranges of motion of the 
elbow.  Additionally, the examiner should 
be requested to determine whether the 
right elbow exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the right elbow is used repeatedly 
over a period of time.  It is requested 
that the examiner to the extent possible 
differentiate between the complaints and 
findings associated with the service 
connected right elbow epicondylitis versus 
the service connected fibromyalgia.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the issue in 
appellate status, to include consideration 
of the provisions set out in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (1999) and the 
Fenderson case.  See also DeLuca supra.  

If the benefits sought are not granted, the veteran should be 
furnished a Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless she is further informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

